Citation Nr: 1738625	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for nonalcoholic steatohepatitis (NASH), to include as secondary to service-connected diabetes mellitus, type II (diabetes).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

NASH is proximately due to, or chronically worsened by service-connected diabetes.


CONCLUSION OF LAW

NASH was caused or aggravated by service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a liver disability on the basis that it was caused or aggravated by his service-connected diabetes.  After carefully reviewing the record, the Board finds that service connection is warranted.

In this case, the clinical evidence of the record clearly reflects that the Veteran has a current liver disability, diagnosed as NASH.  In addition, service connection is in effect for diabetes associated with herbicide exposure.  Thus, the issue at hand is whether the Veteran's current liver disability was caused or aggravated by his service-connected diabetes.  

Of record is a March 2012 treatment note from the Veteran's private treatment provider, Dr. A.R.  At that time, Dr. A.R. noted that the Veteran's diabetes played a large part in the Veteran's development of NASH.  Dr. A.R. went on to note that if VA found that the Veteran's diabetes was related to exposure to herbicides, then by extension, his liver disease should also be related.  

In June 2012, the Veteran was afforded a VA examination.  The examiner opined that it was less likely than not that the Veteran's NASH was secondary to his diabetes.  In this regard, the examiner noted that the research was unclear as to what caused NASH and it could not be affirmatively attributed to diabetes.  However, the VA examiner did concede that there was some correlation between diabetes and NASH.

In a May 2013 VA addendum opinion, the VA examiner reiterated the opinion provided in June 2012.  However, the examiner did not that a baseline of NASH could not be established as it was not diagnosed until after the Veteran's diabetes.  

In sum, the Veteran is service-connected for diabetes and his private treatment provider has opined that the Veteran's diabetes played a large role in his NASH.  Further, the VA examiner could not say with any certainty the cause of NASH, but did admit that there was a correlation between diabetes and NASH.  Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and as such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for NASH is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for NASH is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


